K. K. HALL, Circuit Judge,
concurring in part and dissenting in part.
If we were deciding this case in the first instance, I too would find that the work stoppage was unjustified and that the company had the right to discharge South and discipline the others. But our function here is limited. The Board’s action is based on a defensible construction of the Act, and its finding that the work stoppage was informational is supported by substantial evidence. Therefore, we' should enforce its order. E. g., NLRB v. Erie Resistor Corp., 373 U.S. 221, 236-37, 83 S.Ct. 1139, 1149, 10 L.Ed.2d 308 (1963).
I agree with the majority that the Union violated its duty of fair representation by agreeing so readily to the discharge of South; however, in addition to the grant of injunctive relief I would hold the Union liable, with the company, for South’s loss of earnings.